DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.
Response to Arguments
The amendments submitted 02/03/2021 have been entered.  Claims 1-22 remain pending.
The Prior Art is:
Lynde et al., U.S. Patent 5,474,126, hereinafter Lynde
Dahl et al., U.S. Patent Publication 2016/0145956, hereinafter Dahl
Carter et al., U.S. Patent 5,522,461, hereinafter Carter
Applicant's arguments filed 02/03/2021 have been fully considered but they are not persuasive.
Regarding Claims 1, 9, and 18, Applicant argues that in view of the modifications taught by Carter, Lynde/Dahl/Carter does not teach the concave member disposed on the inclined surface which acts to close fluid communication through the bore of the housing.  Examiner disagrees with such a characterization.  As presented in the rejection (detailed below), Lynde discloses that the lowest surface at the terminal end of the bore of the outer body (39) has a tapered surface which may be substantially concave (at deflection surface 71 in Figure 4b, Col 5, Lines 43-55), wherein the tapered surface acts as a fluid barrier, as seen in at least Figure 3 which illustrates that the flow path from the bore above the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Additionally, Applicant argues that the tapered member of Lynde is not formed by an inclined cur of a tubular wall of the outer sleeve.  Applicant argues that the tapered surface is formed via an element inserted into the bore of the main outer body whipstock, and as such does not constitute being formed by an inclined cut of a wall of the outer sleeve.  Examiner notes that as the end result is the same structural feature of an inclined surface which is used to contact a drill bit to impart deflection from the interior bore of a whipstock assembly, the feature of being formed by an inclined cut is seen as a product-by-process recitation.  Examiner notes that a claim which recites a structural limitation is not limited to the manipulations of the recited steps, only the structure implied by those steps.  As such, a structural inclined surface formed by a machined inclined block positioned and locked into position is not sufficiently structurally different from one formed by a solid piece which has the same geometry milled or cut into the surface (MPEP 2113, Subsection I).  Additional features related to the surface not being formed as an inclined cut given that gap 79 is not viewable on the exterior surface are seen as unpersuasive as the claim does not require any substantial structure related to the inclined cut such that 
Furthermore, Applicant argues that Lynde does not reasonably disclose that the upper portion is sealed due to the existence of the gap (79).  Applicant argues that the gap 79 serves the express purpose of allowing fluid communication absent any additional information which discloses preventing fluid communication.  Examiner disagrees, noting that the gap is formed as a byproduct of the spacing of elements (the body portion 41 and the lower terminal end of tapered member 55 as seen in Figure 3).  Examiner notes that there is no discussion of fluid flowing through the main bore such that the gap is even exposed at any fluid until the milling operation is completed.  Additionally, Examiner notes that as the invention of Lynde includes multiple surfaces which actively act as a barrier structure, including the tapered member 55 and barrier member 55, such that each surface placed between a milling tool 37 and the lower whipstock body 41 would constitute a fluid communication closing feature.  Examiner finds no evidence in Lynde that the intention of the invention is to allow fluid communication into the gap 71 formed between the bodies as the upper whipstock function is expressly to deflect a milling tool in a direction away from the gap formed below the deflection surface and barrier material layers.  If a more specific structural definition for the closing feature is intended, such a recitation would be required.  
Additional arguments presented against dependent claims as depending from the above claims are seen as moot in view of the above response.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In view of the amendments to Claim 1, Examiner believes that Claim 22 no longer provides a further limitation as the details of the outer sleeve bore and the concave member closing fluid communication are presented in Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lynde et al., U.S. Patent 5,474,126, in view of Dahl et al., U.S. Patent Publication 2016/0145956, and Carter et al., U.S. Patent 5,522,461, hereinafter referred to as Lynde, Dahl, and Carter respectively.  
Regarding Claims 1 and 22, Lynde discloses a whipstock assembly (35) comprising:
	An inner body (41) having an inclined surface at an upper portion (as seen in Figure 3),
An outer body (39) disposed around the inner body and releasably attached to the inner body (via shear pins 97), the outer body having an inclined surface formed by an inclined cut of a wall of the outer sleeve (as seen in Figure 3 adjacent barrier material 57, tapered element 55 includes an inclined surface structurally the same as an inclined cut of a solid wall).
While Lynde discloses the above structures for a whipstock wherein the outer body (39) includes debris shielding and sealing elements (at tapered face 55 and barrier member 57), it does not expressly disclose that the inner body (41) includes a bore in fluid communication with the sealing anchor bore.
Additionally, Dahl discloses the use of a multiple platform whipstock assembly (204) which includes a bore (306) running through the tool, the bore being selectively isolated using a sealing element (222, as seen in Figures 2-4; Paragraphs 0029).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the assembly of Lynde to include a bore in at least the inner body of the whipstock as taught by Dahl.  Doing so would give a user additional means of attaching running/retrieval tools while still controlling fluid communication via internal valves, wherein the bit sliding feature may still be preserved (Paragraphs 0029, 0030).  In view of such a modification, the outer body would include a structure at the lower end which acts to seal the bore in the inner body (Lynde, Col 5, Lines 43-55).
Furthermore, while Lynde discloses that the outer body (39) includes a sleeve portion having a bore (as part of the internal opening housing 47 in Figure 3 which includes the bore the mill bit runs through as seen in exemplary Figures 6/7), wherein the inclined surface acts to prevent material from 
Additionally, Carter teaches the use of a deflecting whipstock (40) which includes a concave inclined section for directing a drill bit to a desired relative orientation, wherein the inclined surface may further include an added concave member (lug structure 43) connected thereon (Col 6, Lines 36-47; Col 6, Line 56 – Col 7, Line 10).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the inclined surface of Lynde to include a concave member disposed thereon as taught by Carter.  Doing so would ensure that the mill bit does not extend into the concave inclined surface such that the bit is properly deflected to the desired orientation (Col 6, Lines 36-47; Col 6, Line 56 – Col 7, Line 10).  Examiner further notes that in view of such a modification, the concave member (modified to exist at the surface of element 55 in Figure 3) closes fluid communication through the bore of the outer sleeve in so far as the concave element and inclined surface at element 55 acts as the terminal end of the outer sleeve bore such that fluid cannot flow further in the longitudinal direction by virtue of the placement of the concave member and the inclined surface as seen in Figure 3.  If a more specific structural feature or method of closing fluid communication is intended, it needs to be recited, otherwise the concave member/inclined surface acting as the terminal end of a longitudinal flow path is seen as closing fluid communication along that axis.
Regarding Claim 2, Lynde further discloses that the outer body is releasably attached to the inner body using a shearable member (Col 6, Lines 13-21).
Regarding Claim 3, Lynde further discloses that the included surface of the inner body (41) may include a concave cut on a wall of the inner body (the deflection surface of element 41 may include a concave surface; Col 6, Lines 8-12).
Claim 4, Lynde further discloses that at least a portion of the inclined surface of the outer body (39) is disposed above the inclined surface of the inner body (as seen in Figure 3 the inclined surfaces of the inner and outer bodies run at an angle so at least a part of the surface of 39 is above the bottom end of the surface in 41).
Regarding Claims 5 and 6, Lynde further discloses that the assembly comprises a guide member (coupling 43) for coupling the outer and inner bodies through a slot for shear couplings 97 (Col 4, Lines 57-67; Col 5, Lines 1-26).
Regarding Claim 7, Lynde further discloses that the guide member (coupling 43) is at least indirectly attached to the inclined surface of the outer body (via coupling shear pins 97).
Regarding Claim 8, Lynde further discloses the assembly includes a clearance formed between the guide member and an outer sleeve (tapered member 81 which is coupled to a mandrel 85 of the coupling assembly forming slots 87), wherein the slots defined the outer seat like connection point adjacent connector 97 in Figure 4C, such that the outer body receives the inner body).
Regarding Claim 9, Lynde further discloses a method for forming a window in a wellbore, comprising:
Lowering a workstring having a drilling member (mill 61), a whipstock assembly (35), and a sealing element/anchor (anchor packer 45), wherein the whipstock assembly includes an outer body (39) releasably attached (via pins 97) to an inner body (41; Col 5, lines 1-14; Col 6, Lines 13-21), the outer body having an inclined surface formed by an inclined cut of a wall of the outer sleeve (as seen in Figure 3 adjacent barrier material 57, tapered element 55 includes an inclined surface structurally the same as an inclined cut of a solid wall);
Setting the sealing element and the anchor (by setting the packer 45; Col 4, Lines 28-67; Col 6, Lines 41-51),

Releasing the outer body from the inner body (by severing shear pins 97; Col 7, Lines 32-40),
Moving a downhole tool along the inclined surface of the inner body (as seen in Figure 9, gauge milling tool 137 is run into the inclined surface of body 41; Col 7, lines 41-49).
While Lynde discloses the above structures for a whipstock assembly, it does not expressly disclose that the inner body (41) includes a bore in fluid communication with the sealing anchor bore such that the outer body acts to seal and expose flow through the bore.
Additionally, Dahl discloses the use of a multiple platform whipstock assembly (204) which includes a bore (306) running through the tool, the bore at selectively isolated using a sealing element (222, as seen in Figures 2-4; Paragraphs 0029).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the assembly of Lynde to include a bore in at least the inner body of the whipstock as taught by Dahl.  Doing so would give a user additional means of attaching running/retrieval tools while still controlling fluid communication via internal valves, wherein the bit sliding feature may still be preserved (Paragraphs 0029, 0030).  In view of such a modification, the outer body would include a structure at the lower end which acts to seal the bore in the inner body (Lynde, Col 5, Lines 43-55) wherein the disconnection of the body 39 would allow flow through the bore to a degree.
Furthermore, while Lynde discloses that the outer body (39) includes a sleeve portion having a bore (as part of the internal opening housing 47 in Figure 3 which includes the bore the mill bit runs through as seen in exemplary Figures 6/7), wherein the inclined surface acts to prevent material from passing through the barrier material and across the inclined surface to the inner body and may be substantially concave (at deflection surface 71 as seen in Figure 4b; Col 5, Lines 43-55) it does not expressly disclose that the inclined surface includes a concave member disposed on the inclined surface.

Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the inclined surface of Lynde to include a concave member disposed thereon as taught by Carter.  Doing so would ensure that the mill bit does not extend into the concave inclined surface such that the bit is properly deflected to the desired orientation (Col 6, Lines 36-47; Col 6, Line 56 – Col 7, Line 10).  Examiner further notes that in view of such a modification, the concave member (modified to exist at the surface of element 55 in Figure 3) closes fluid communication through the bore of the outer sleeve in so far as the concave element and inclined surface at element 55 acts as the terminal end of the outer sleeve bore such that fluid cannot flow further in the longitudinal direction by virtue of the placement of the concave member and the inclined surface as seen in Figure 3.  If a more specific structural feature or method of closing fluid communication is intended, it needs to be recited, otherwise the concave member/inclined surface acting as the terminal end of a longitudinal flow path is seen as closing fluid communication along that axis.
Regarding Claim 10, Lynde further discloses retrieving the outer body after release from the inner body (using running spear 133; Col 7, Lines 32-40).
Regarding Claims 11 and 12, Lynde further discloses that releasing the outer body comprises applying a sufficient pull force to the outer body (applied through spear tool 133; Col 7, Lines 32-40).
Regarding Claim 14, Lynde further discloses that the anchor packer (45) is configured to be set by an applied compressive force (Col 6, Lines 41-64).
Regarding Claim 15, Lynde further discloses that fluid communication through the whipstock assembly is prevented when the outer body is attached to the inner body (in so far as the inner passage 
Regarding Claim 16, Lynde further discloses that fluid communication in the wellbore across the whipstock and seal is prevented after setting the seal (Col 6, Lines 41-64).
Regarding Claim 17, Lynde further discloses that fluid communication across the whipstock is allowed after releasing the outer body from the inner body (Examiner notes that one of the steps of the operation is unsetting the sealing anchor which would re-establish fluid communication across the whipstock; Col 7, Lines 49-60).  Additionally, in view of the modification made in relation to Claim 9, as discussed previously, when body 39 is released, the bore through element 41 would be open.
Regarding Claim 18, Lynde discloses a downhole tool for use in forming a lateral wellbore comprising:
A whipstock assembly (35) comprising:
	An inner body (41) having an inclined surface at an upper portion (as seen in Figure 3),
An outer body (39) disposed around the inner body and releasably attached to the inner body (via shear pins 97), the outer body having an inclined surface formed by an inclined cut of a wall of the outer sleeve (as seen in Figure 3 adjacent barrier material 57, tapered element 55 includes an inclined surface), and
A sealing element/anchor (anchor packer 45) coupled to the whipstock assembly having a bore (in that the packer element is coupled around a tubular running along the string; Col 5, lines 1-14; Col 6, Lines 13-21).
While Lynde discloses the above structures for a whipstock wherein the outer body (39) includes debris shielding and sealing elements (at tapered face 55 and barrier member 57), it does not expressly disclose that the inner body (41) includes a bore in fluid communication with the sealing anchor bore.

Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the assembly of Lynde to include a bore in at least the inner body of the whipstock as taught by Dahl.  Doing so would give a user additional means of attaching running/retrieval tools while still controlling fluid communication via internal valves, wherein the bit sliding feature may still be preserved (Paragraphs 0029, 0030).  In view of such a modification, the outer body would include a structure at the lower end which acts to seal the bore in the inner body (Lynde, Col 5, Lines 43-55).
Furthermore, while Lynde discloses that the outer body (39) includes a sleeve portion having a bore (as part of the internal opening housing 47 in Figure 3 which includes the bore the mill bit runs through as seen in exemplary Figures 6/7), wherein the inclined surface acts to prevent material from passing through the barrier material and across the inclined surface to the inner body and may be substantially concave (at deflection surface 71 as seen in Figure 4b; Col 5, Lines 43-55) it does not expressly disclose that the inclined surface includes a concave member disposed on the inclined surface.
Additionally, Carter teaches the use of a deflecting whipstock (40) which includes a concave inclined section for directing a drill bit to a desired relative orientation, wherein the inclined surface may further include an added concave member (lug structure 43) connected thereon (Col 6, Lines 36-47; Col 6, Line 56 – Col 7, Line 10).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the inclined surface of Lynde to include a concave member disposed thereon as taught by Carter.  Doing so would ensure that the mill bit does not extend into the concave inclined surface such that the bit is properly deflected to the desired orientation (Col 6, Lines 36-47; Col 6, Line 56 – Col 7, Line 10).  Examiner further notes that in view of such a modification, the concave 
Regarding Claims 19 and 20, Lynde further discloses that the inclined surfaces of the inner and outer bodies are aligned (as seen in Figure 3) by mating a guide member (mandrel 85) with slots (87; Col 6, Lines 13-21).
Regarding Claim 21, in view of the modifications made in relation to Claim 18, as the inner body (41) is modified to include a central through bore (as taught by Dahl) such a feature would necessarily include a cut-out in the inclined surface (located at the top of body 41 as seen in Figure 3) to allow access to the bore.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lynde (5,474,126) in view of Dahl (2016/0145956) and Carter (5,522,461) as applied to Claim 9, and in further view of Robin, U.S. Patent Publication 2013/0025864, hereinafter Robin.
Regarding Claim 13, Lynde in view of Dahl/Carter teaches the limitations presented in Claim 9 as previously discussed.  While Lynde discloses the use of an isolating packer (45), which may be actuated to seal/anchor the whipstock in a desired location, it does not expressly disclose that the packer setting comprises supplying a hydraulic fluid.  
Additionally, Robin teaches the use of a lateral drilling whipstock which includes a sealing/anchor (which may take the form of any conventional device such as a packer/plug), wherein the anchor may be set by supplying hydraulic fluid (Paragraph 0018).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547.  The examiner can normally be reached on Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676